Title: From Thomas Jefferson to Stephen Girard, 8 June 1806
From: Jefferson, Thomas
To: Girard, Stephen


                        
                            Sir
                            
                            Washington June 8. 06
                        
                        The box by the Bellair contains 50. bottles of a wine of Italy called Nebioule sent me by mr Storm from
                            Genoa, through mr Ulrich at Leghorn. I have this day inclosed to Genl Muhlenberg the letters ascertaining the contents
                            of the box that he may ascertain the duty & make it known to me to be remitted with other charges. I have at the same
                            time asked the favor that the box, whether in your or his possession may be forwarded by the first vessel to this vicinity
                            & in the mean time may be kept in a cool cellar. Accept my thanks for your attention to this, and assurances of great
                            esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    